Order unanimously modified so as to strike therefrom the characterization of the capacity in which defendant Cohen is to be examined as a witness, namely “ against defendant The City of New York ” and as so modified, affirmed. The discovery here is appropriate. Whether as the result thereof a bus driver in the employ of the City of New York may be found to testify upon examination before trial can await the outcome of the discovery. The date for the discovery to proceed shall be fixed in the order. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Van Voorhis and Bergan, JJ.